 

SECURITIES PURCHASE AGREEMENT

 

THIS SECURITIES PURCHASE AGREEMENT (the “Agreement”) is made as of January 11,
2019 between MGT Capital Investments, Inc., a Delaware corporation (the
“Company”), and [____] (the “Investor”).

 

WHEREAS, upon the terms and conditions stated in the Agreement and pursuant to
Section 4(a)(2) of the 1933 Act (as defined below) and Rule 506 of Regulation D
promulgated thereunder, the Investor wishes to purchase, and the Company wishes
to sell a promissory note in the original principal amount of $120,000, in the
form attached hereto as Exhibit A (the “Note”);

 

WHEREAS, upon the terms and conditions stated in the Agreement and pursuant to
Section 4(a)(2) of the 1933 Act (as defined below) and Rule 506 of Regulation D
promulgated thereunder, the Investor wishes to purchase, and the Company wishes
to sell 1,000 shares of Series B Preferred Stock with the rights and features as
enumerated in the form of Certificate of Designation attached hereto as Exhibit
B (the “Preferred”).

 

WHEREAS, the parties have agreed that the obligation to repay the Note shall be
senior unsecured obligations of the Company; and

 

WHEREAS, the Note and the Preferred, are collectively referred to herein as the
“Securities” and the offering contemplated hereby is referred to herein as the
“Offering.”

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and in consideration of the premises and the
mutual agreements, representations and warranties, provisions and covenants
contained herein, the parties hereto, intending to be legally bound hereby,
agree as follows:

 

1. Purchase and Sale of Securities. On the Closing Date (as hereinafter
defined), subject to the terms and conditions of this Agreement, the Investor
hereby agrees to purchase, and the Company hereby agrees to sell and issue, the
Securities.

 

2. Purchase Price. The aggregate purchase price for the Securities to be
purchased by the Investor at the Closing shall be $90,000 (the “Purchase
Price”). At the Closing, the Investor shall fund the Purchase Price by wire
transfer of immediately available funds to the account specified in writing by
the Company prior to the date hereof.

 

3. The Closing. Subject to the conditions set forth below, the purchase and sale
of the Securities shall take place at a mutually agreeable location, on or about
the date hereof (the “Closing” and the “Closing Date”). At the Closing, the
Company shall deliver to the Investor: (i) this Agreement duly executed by the
Company and (ii) the Securities purchased hereby duly executed by the Company
and registered in the name of the Investor, At the Closing, the Investor shall
deliver to the Company (x) this Agreement duly executed by the Investor and (y)
the Purchase Price for the Securities.

 

4. Closing Conditions; Certain Covenants.

 

4.1 Conditions to the Investor’s Obligations. The obligation of the Investor to
purchase the Securities to the Investor at the Closing is subject to the
fulfillment, to the Investor’s reasonable satisfaction, prior to or at the
Closing, of each of the following conditions:

 

(a) Representations and Warranties. The representations and warranties of the
Company contained in this Agreement shall be true and correct in all respects on
the date hereof (except for representations and warranties that speak as of a
specific date, which shall be true and correct as of such specific date).

 

(b) Covenants. The Company shall have performed, satisfied and complied in all
respects with the covenants, agreements and conditions required to be performed,
satisfied or complied with by the Company at or prior to the Closing Date.

 

 

 

 

(c) Note. At the Closing, the Company shall have duly executed and delivered to
the Investor the Note purchased hereby, duly executed by the Company and
registered in the name of the Investor.

 

(d) Preferred. At the Closing, the Company shall have duly executed and
delivered to the Investor the certificate representing the Preferred purchased
hereby, duly executed by the Company and registered in the name of the Investor.

 

(e) No Actions. No action, proceeding, investigation, regulation or legislation
shall have been instituted, threatened or proposed before any court,
governmental agency or authority or legislative body to enjoin, restrain,
prohibit or obtain substantial damages in respect of, this Agreement or the
consummation of the transactions contemplated by this Agreement.

 

(f) Proceedings and Documents. All proceedings in connection with the
transactions contemplated hereby and all documents and instruments incident to
such transactions shall be reasonably satisfactory in substance and form to the
Investor, and the Investor shall have received all such counterpart originals or
certified or other copies of such documents as they may reasonably request.

 

(g) No Consents. The Company shall have obtained all governmental, regulatory or
third-party consents and approvals, if any, necessary for the sale of the
Securities.

 

4.2 Conditions to the Company’s Obligations. The obligation of the Company to
sell and issue the Securities to the Investor at the Closing is subject to the
fulfillment, to the Company’s reasonable satisfaction, prior to or at the
Closing, of each of the following conditions:

 

(a) Representations and Warranties. The representations and warranties of the
Investor contained in this Agreement shall be true and correct in all respects
on the date hereof (except for representations and warranties that speak as of a
specific date, which shall be true and correct as of such specific date).

 

(b) Purchase Price. At the Closing, the Investor shall have tendered to the
Company the Purchase Price by wire transfer of immediately available funds to
the account specified in writing by the Company prior to the date hereof.

 

(c) No Actions. No action, proceeding, investigation, regulation or legislation
shall have been instituted, threatened or proposed before any court,
governmental agency or authority or legislative body to enjoin, restrain,
prohibit, or obtain substantial damages in respect of, this Agreement or the
consummation of the transactions contemplated by this Agreement.

 

(d) Proceedings and Documents. All proceedings in connection with the
transactions contemplated hereby and all documents and instruments incident to
such transactions shall be satisfactory in substance and form to the Company and
the Company shall have received all such counterpart originals or certified or
other copies of such documents as the Company may reasonably request.

 

4.3 Securities Law Disclosure; Publicity. If the Company determines in its sole
discretion that a Form 8-K disclosing the material terms of the transactions
contemplated hereby is required, then it will file such Form 8-K timely. The
Company represents to the Investor that the Company has publicly disclosed all
material, non-public information delivered to the Investor by the Company or any
of its Subsidiaries, or any of their respective officers, directors, employees
or agents in connection with the transactions contemplated by this Agreement.
The Company shall not, and the Company shall cause each of its Subsidiaries and
each of its and their respective officers, directors, employees and agents not
to, provide the Investor with any material, non-public information regarding the
Company or any of its Subsidiaries from and after the date hereof without the
express prior written consent of the Investor (which may be granted or withheld
in the Investor’s sole discretion).

 

 

 

 

5. Representations and Warranties of the Company. Except as set forth in the
Disclosure Schedules or the Public Reports (as defined herein), which Disclosure
Schedules shall be deemed a part hereof and shall qualify any representation or
otherwise made herein to the extent of the disclosure contained in the
corresponding section of the Disclosure Schedules, the Company hereby makes the
following representations and warranties to the Investor:

 

5.1 Organization, Good Standing and Qualification. The Company is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Delaware. The Company is duly qualified to transact business and is in
good standing in each jurisdiction in which the failure to so qualify would have
a Material Adverse Effect.

 

5.3 Authorization; Enforcement. All corporate action on the part of the Company,
its officers, directors and stockholders necessary for the authorization,
execution and delivery of this Agreement, the Note, the Preferred, and the
performance of all obligations of the Company, and the authorization (or
reservation for issuance), sale and issuance of the Securities have been taken
on or prior to the date hereof. Each of this Agreement, the Note, and the
Preferred have been duly executed by the Company and, when delivered in
accordance with the terms hereof and thereof, will constitute the valid and
binding obligation of the Company enforceable against the Company in accordance
with its terms, except: (i) as limited by general equitable principles and
applicable bankruptcy, insolvency, reorganization, moratorium and other laws of
general application affecting enforcement of creditors’ rights generally, (ii)
as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.

 

5.4 Valid Issuance of the Securities. The Note and the Preferred are duly
authorized and, when issued and paid for in accordance with this Agreement, will
be duly and validly issued, and free and clear of all Liens imposed by the
Company other than restrictions on transfer under this Agreement and under
applicable state and federal securities laws.

 

5.5 Offering. Subject to the truth and accuracy of the Investor’s
representations set forth in Section 6 of this Agreement, the offer and sale of
the Securities, as contemplated by this Agreement are exempt from the
registration requirements of the Securities Act of 1933, as amended (the “1933
Act”), and the qualification or registration requirements of state securities
laws or other applicable blue sky laws. Neither the Company nor any authorized
agent acting on its behalf will take any action hereafter that would cause the
loss of such exemptions.

 

5.6 Public Reports. The Company is current in its filing obligations under the
1934 Act, including without limitation as to its filings of Annual Reports on
Form 10-K, Quarterly Reports on Form 10-Q and Current Reports on Form 8-K
(collectively, the “Public Reports”). The Public Reports do not contain any
untrue statement of a material fact or omit to state any fact necessary to make
any statement therein not misleading. The financial statements included within
Company’s Annual Report on Form 10-K for the year ended December 31, 2017 and
for each quarterly period thereafter (the “Financial Statements”) have been
prepared in accordance with generally accepted accounting principles (“GAAP”)
applied on a consistent basis throughout the periods indicated and with each
other, except that unaudited Financial Statements may not contain all footnotes
required by GAAP. The Financial Statements fairly present, in all material
respects, the financial condition and operating results of the Company as of the
dates, and for the periods, indicated therein, subject in the case of unaudited
Financial Statements to normal year-end audit adjustments.

 

5.7 Compliance with Laws. The Company has not violated any law or any
governmental regulation or requirement which violation has had or would
reasonably be expected to have a Material Adverse Effect on its business and the
Company has not received written notice of any such violation. The Company is
not in violation of the requirements of the Trading Market and has no knowledge
of any facts or circumstances which could reasonably lead to delisting or
suspension of the Common Shares in the foreseeable future.

 

1

 

 

5.8 Acknowledgment Regarding Investor’s Purchase of Securities. The Company
acknowledges and agrees that the Investor is acting solely in the capacity of an
arm’s length purchaser with respect to this Agreement and the transactions
contemplated hereby and that such Investor is not (i) an officer or director of
the Company or any of its Subsidiaries, (ii) an “affiliate” (as defined in Rule
144) of the Company or any of its Subsidiaries, except as may be attributed to
the Investor’s ownership of the Preferred at Closing, or (iii) to its knowledge,
a “beneficial owner” of more than 10% of the Common Shares (as defined for
purposes of Rule 13d-3 of the 1934 Act), except as may be attributed to the
Investor’s ownership of the Preferred at Closing. The Company further
acknowledges that such Investor is not acting as a financial advisor or
fiduciary of the Company or any of its Subsidiaries (or in any similar capacity)
with respect to this Agreement and the transactions contemplated hereby, and any
advice given by such Investor or any of its representatives or agents in
connection with this Agreement and the transactions contemplated hereby is
merely incidental to such Investor’s purchase of the Securities. The Company
further represents to such Investor that the Company’s decision to enter into
this Agreement has been based solely on the independent evaluation by the
Company and its representatives.

 

6. Representations and Warranties of the Investor. The Investor hereby
represents, warrants and covenants, as to itself only and not the other
Investor, that:

 

6.1 Organization,. The Investor is a limited liability company duly organized,
validly existing and in good standing under the laws of the State of Florida.

 

6.2 Authorization. The Investor has full power and authority to enter into this
Agreement, to perform its obligations hereunder and to consummate the
transactions contemplated hereby and has taken all action necessary to authorize
the execution and delivery of this Agreement, the performance of its obligations
hereunder and thereunder and the consummation of the transactions contemplated
hereby and thereby.

 

6.3 No Public Sale or Distribution. The Investor is (i) acquiring the Securities
for its own account, not as a nominee or agent, and not with a view towards, or
for resale in connection with, the public sale or distribution of any part
thereof, except pursuant to sales registered or exempted under the 1933 Act. The
Investor is acquiring the Securities hereunder in the ordinary course of its
business. The Investor does not presently have any contract, agreement,
undertaking, arrangement or understanding, directly or indirectly, with any
individual, a limited liability company, a partnership, a joint venture, a
corporation, a trust, an unincorporated organization and a government or any
department or agency thereof (a “Person”) to sell, transfer, pledge, assign or
otherwise distribute any of the Securities.

 

6.4 Accredited Investor Status; Investment Experience. The Investor is an
“accredited investor” as that term is defined in Rule 501(a) of Regulation D.
The Investor can bear the economic risk of its investment in the Securities and
has such knowledge and experience in financial and business matters that it is
capable of evaluating the merits and risks of an investment in the Securities.

 

6.5 Reliance on Exemptions. The Investor understands that the Securities are
being offered and sold to it in reliance on specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company is relying in part upon the truth and accuracy of, and the
Investor’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of the Investor set forth herein in order to
determine the availability of such exemptions and the eligibility of the
Investor to acquire the Securities.

 



2

 

 

6.6 Information. The Investor and its advisors, if any, have been furnished with
all materials relating to the business, finances and operations of the Company
and materials relating to the offer and sale of the Securities which have been
requested by the Investor. The Investor and its advisors, if any, have been
afforded the opportunity to ask questions of the Company. Neither such inquiries
nor any other due diligence investigations conducted by the Investor or its
advisors, if any, or its representatives shall modify, amend or affect the
Investor’s right to rely on the Company’s representations and warranties
contained herein. The Investor understands that its investment in the Securities
involves a high degree of risk. The Investor has sought such accounting, legal
and tax advice as it has considered necessary to make an informed investment
decision with respect to its acquisition of the Securities. The Investor is
relying solely on its own accounting, legal and tax advisors, and not on any
statements of the Company or any of its agents or representatives, for such
accounting, legal and tax advice with respect to its acquisition of the
Securities and the transactions contemplated by this Agreement.

 

7. Use of Proceeds. The Company shall use the proceeds from the sale of the
Securities for general working capital purposes.

 

8. Indemnification. In consideration of the Investor’s execution and delivery of
this Agreement and acquiring the Securities hereunder and in addition to all of
the Company’s other obligations under this Agreement, the Note, and the
Preferred, the Company shall defend, protect, indemnify and hold harmless the
Investor and each holder of any Securities and all of their stockholders,
partners, members, officers, directors or employees and any of the foregoing
Persons’ agents or other representatives (including, without limitation, those
retained in connection with the transactions contemplated by this Agreement)
(collectively, the “Indemnitees”) from and against any and all actions, causes
of action, suits, claims, losses, costs, penalties, fees, liabilities and
damages, and expenses in connection therewith (irrespective of whether any such
Indemnitee is a party to the action for which indemnification hereunder is
sought), and including reasonable attorneys’ fees and disbursements (the
“Indemnified Liabilities”), incurred by any Indemnitee as a result of, or
arising out of, or relating to (a) any misrepresentation or breach of any
representation or warranty made by the Company in this Agreement or the
Securities or (b) any breach of any covenant, agreement or obligation of the
Company contained in any of this Agreement or the Securities. To the extent that
the foregoing undertaking by the Company may be unenforceable for any reason,
the Company shall make the maximum contribution to the payment and satisfaction
of each of the Indemnified Liabilities which is permissible under applicable
law.

 

9. Miscellaneous

 

9.1 Successors and Assigns. Except as otherwise provided herein, the terms and
conditions of this Agreement shall inure to the benefit of and be binding upon
the respective successors and assigns of the parties (including transferees of
the Securities). Nothing in this Agreement, express or implied, is intended to
confer upon any party, other than the parties hereto or their respective
successors and assigns, any rights, remedies, obligations or liabilities under
or by reason of this Agreement, except as expressly provided in this Agreement.

 

9.2 Governing Law; Jurisdiction; Jury Trial. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by the internal laws of the State of New York, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of New York or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of New York. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in New York County, New York, for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein, and hereby irrevocably waives, and agrees not to assert in
any suit, action or proceeding, any claim that it is not personally subject to
the jurisdiction of any such court, that such suit, action or proceeding is
brought in an inconvenient forum or that the venue of such suit, action or
proceeding is improper. Each party hereby irrevocably waives personal service of
process and consents to process being served in any such suit, action or
proceeding by mailing a copy thereof to such party at the address for such
notices to it under this Agreement and agrees that such service shall constitute
good and sufficient service of process and notice thereof. Nothing contained
herein shall be deemed to limit in any way any right to serve process in any
manner permitted by law. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY
HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY
DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR ANY
TRANSACTION CONTEMPLATED HEREBY.

 

3

 

 

9.3 Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.

 

9.4 Notices. All notices required or permitted hereunder shall be in writing and
shall be deemed effectively given: (a) upon personal delivery to the party to be
notified, (b) when sent by confirmed telex or facsimile or email if sent during
normal business hours of the recipient; if not, then on the next Trading Day,
(c) five (5) Trading Days after having been sent by registered or certified
mail, return receipt requested, postage prepaid, or (d) one (1) day after
deposit with a nationally recognized overnight courier, specifying next day
delivery, with written verification of receipt. All communications shall be sent
to (a) in the case of the Company, to MGT Capital Investments, Inc., 512 S.
Mangum Street, Suite #408, Durham, NC 27701 and (b) in the case of the Investor,
to [__].

 

9.5 Amendments and Waivers. No provision of this Agreement may be amended other
than by a written instrument signed by both parties hereto. No provision of this
Agreement may be waived other than in a written instrument signed by the party
against whom enforcement of such waiver is sought. No failure or delay in the
exercise of any power, right or privilege hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such power, right or
privilege preclude other or further exercises thereof or of any other right,
power or privilege.

 

9.6 Brokers or Finder’s Fees. The Company shall indemnify and hold harmless the
Investor from any liability for any commission or compensation in the nature of
a broker’s or finders’ fee (and the costs and expenses of defending against such
liability or asserted liability) for which the Company or any of its officers,
employees or representatives is responsible.

 

9.7 Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, such provision shall be excluded from this
Agreement and the balance of the Agreement shall be interpreted as if such
provision were so excluded and shall be enforceable in accordance with its
terms.

 

9.8 Entire Agreement. This Agreement and the documents referred to herein
constitute the entire agreement among the parties and no party shall be liable
or bound to any other party in any manner by any warranties, representations or
covenants except as specifically set forth herein or therein.

 

9.9 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

 

9.10 Interpretation. Unless the context of this Agreement clearly requires
otherwise, (a) references to the plural include the singular, the singular the
plural, the part the whole, (b) references to any gender include all genders,
(c) “including” has the inclusive meaning frequently identified with the phrase
“but not limited to” and (d) references to “hereunder” or “herein” relate to
this Agreement.

 

9.11 Remedies. In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, the Investor and the
Company will be entitled to specific performance under this Agreement. The
parties agree that monetary damages may not be adequate compensation for any
loss incurred by reason of any breach of obligations contained in this Agreement
and hereby agree to waive and not to assert in any action for specific
performance of any such obligation the defense that a remedy at law would be
adequate.

 

10. Additional Defined Terms. In addition to the terms defined elsewhere in this
Agreement and the Securities, the following terms have the meanings set forth in
this Section 18:

 

4

 

 

10.1 “1934 Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 

10.2 “Common Shares” means the common stock, par value $0.001 per share, of the
Company.

 

10.3 “Liens” means a lien, charge pledge, security interest, encumbrance, right
of first refusal, preemptive right or other restriction.

 

10.4 “Material Adverse Effect” means (i) a material adverse effect on the
legality, validity or enforceability of this Agreement or the Securities, (ii) a
material adverse effect on the results of operations, assets, business or
condition (financial or otherwise) of the Company and its Subsidiaries, taken as
a whole, or (iii) a material adverse effect on the Company’s ability to perform
in any material respect on a timely basis its obligations under this Agreement
or the Securities.

 

10.5 “Subsidiary” means any corporation or other entity of which at least a
majority of the securities or other ownership interest having ordinary voting
power for the election of directors or other persons performing similar
functions are at the time owned directly or indirectly by the Company and/or any
of its other Subsidiaries.

 

10.6 “Trading Day” means any day on which the Common Shares are traded on the
Trading Market, provided that “Trading Day” shall not include any day on which
the Common Shares are scheduled to trade on the Trading Market for less than 4.5
hours or any day that the Common Shares are suspended from trading during the
final hour of trading on the Trading Market (or if the Trading Market does not
designate in advance the closing time of trading on the Trading Market, then
during the hour ending at 4:00:00 p.m., Eastern time) unless such day is
otherwise designated as a Trading Day in writing by the Investor.

 

10.8 “Trading Market” means the OTCQB operated by the OTC Markets Group, Inc.
(or any nationally recognized successor thereto); provided, however, that in the
event the Company’s Common Shares are ever listed or traded on The NASDAQ
Capital Market, The NASDAQ Global Market, The NASDAQ Global Select Market, the
New York Stock Exchange, the NYSE MKT, or the OTCQX operated by the OTC Markets
Group, Inc. (or any nationally recognized successor to any of the foregoing),
then the “Trading Market” shall mean such other market or exchange on which the
Company’s Common Shares are then listed or traded.

 

[SIGNATURES ON THE FOLLOWING PAGE]

 

5

 

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered as of the date provided above.

 

  COMPANY:       MGT CAPITAL INVESTMENTS, INC.         By:     Name: Robert
Lowrey   Title: Chief Financial Officer

 

INVESTOR:

 

[_______]

 

By:     Name:     Title:    

 

[SIGNATURE PAGE TO SPA JANUARY 11, 2019]

 

 

 

 

EXHIBIT A

 

FORM OF NOTE

 

NEITHER THIS NOTE NOR THE SECURITIES INTO WHICH THIS NOTE IS PROMISSORY HAVE
BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES
COMMISSION OF ANY STATE. THESE SECURITIES HAVE BEEN SOLD IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS.

 

MGT Capital Investments, Inc.

Promissory Note

 

  Issuance Date: January 11, 2019 Original Principal Amount: $120,000  

 

FOR VALUE RECEIVED, MGT Capital Investments, Inc., a Delaware corporation (the
“Company”), hereby promises to pay to the order of [____] or registered assigns
(the “Holder”) the amount set out above as the Original Principal Amount (as
reduced pursuant to the terms hereof pursuant to redemption, conversion or
otherwise, the “Principal”) when due, whether upon the Maturity Date (as defined
below), acceleration, redemption or otherwise (in each case in accordance with
the terms hereof).

 

The Original Principal Amount is $120,000 (one hundred twenty thousand dollars)
plus any other fees in accordance with the terms hereof. The consideration is
$90,000 (ninety thousand dollars) payable by wire transfer. The Holder shall pay
$90,000 representing the consideration upon closing of this Note. For purposes
hereof, the term “Outstanding Balance” means the Original Principal Amount, as
reduced or increased, as the case may be, pursuant to the terms hereof, breach
hereof or otherwise, plus any collection and enforcements costs, and any other
fees or charges incurred under this Note.

 

(1) GENERAL TERMS

 

(a) Payment of Principal. The “Maturity Date” shall be August 1, 2019 and may be
extended at the option of the Holder.

 

(b) Interest. The Original Principal Amount shall not bear interest.

 

(c) Security. This Note is not secured.

 

(d) Seniority. While any obligations of the Note shall remain outstanding, the
obligations of the Company hereunder shall rank senior to all other unsecured
indebtedness of the Company, whether now or hereinafter existing.

 

(e) Pre-Payment. The Company will be allowed to pre-pay the note to the Holder
in whole or in part at any time without any pre-payment penalty.

 

(2) EVENTS OF DEFAULT.

 

(a) An “Event of Default”, wherever used herein, means any one of the following
events (whatever the reason and whether it shall be voluntary or involuntary or
effected by operation of law or pursuant to any judgment, decree or order of any
court, or any order, rule or regulation of any administrative or governmental
body):

 

 

 

 

(i) The Company’s failure to pay to the Holder any amount of Principal or other
amounts when and as due under this Note (including, without limitation, the
Company’s failure to pay any redemption payments or amounts hereunder);

 

(ii) The Company or any subsidiary of the Company shall commence, or there shall
be commenced against the Company or any subsidiary of the Company under any
applicable bankruptcy or insolvency laws as now or hereafter in effect or any
successor thereto, or the Company or any subsidiary of the Company commences any
other proceeding under any reorganization, arrangement, adjustment of debt,
relief of debtors, dissolution, insolvency or liquidation or similar law of any
jurisdiction whether now or hereafter in effect relating to the Company or any
subsidiary of the Company or there is commenced against the Company or any
subsidiary of the Company any such bankruptcy, insolvency or other proceeding
which remains undismissed for a period of 61 days; or the Company or any
subsidiary of the Company is adjudicated insolvent or bankrupt; or any order of
relief or other order approving any such case or proceeding is entered; or the
Company or any subsidiary of the Company suffers any appointment of any
custodian, private or court appointed receiver or the like for it or any
substantial part of its property which continues undischarged or unstayed for a
period of sixty one (61) days; or the Company or any subsidiary of the Company
makes a general assignment for the benefit of creditors; or the Company or any
subsidiary of the Company shall fail to pay, or shall state that it is unable to
pay, or shall be unable to pay, its debts generally as they become due; or the
Company or any subsidiary of the Company shall call a meeting of its creditors
with a view to arranging a composition, adjustment or restructuring of its
debts; or the Company or any subsidiary of the Company shall by any act or
failure to act expressly indicate its consent to, approval of or acquiescence in
any of the foregoing; or any corporate or other action is taken by the Company
or any subsidiary of the Company for the purpose of effecting any of the
foregoing;

 

(iii) The Company or any subsidiary of the Company shall default in any of its
obligations under any other Note or any mortgage, credit agreement or other
facility, indenture agreement, factoring agreement or other instrument under
which there may be issued, or by which there may be secured or evidenced any
indebtedness for borrowed money or money due under any long term leasing or
factoring arrangement of the Company or any subsidiary of the Company in an
amount exceeding $100,000, whether such indebtedness now exists or shall
hereafter be created; and

 

(iv) The Company shall have issued or reserved the entire number of common
shares as authorized under its articles of incorporation.

 

(b) Upon the occurrence of any Event of Default, the Outstanding Balance shall
immediately increase to 120% of the Outstanding Balance immediately prior to the
occurrence of the Event of Default (the “Default Effect”). The Default Effect
shall automatically apply upon the occurrence of an Event of Default without the
need for any party to give any notice or take any other action. Upon the
occurrence of any Event of Default, the Note shall become immediately due and
payable and the Borrower shall pay to the Holder, in full satisfaction of its
obligations hereunder, the Outstanding Balance, all without demand, presentment
or notice, all of which hereby are expressly waived, together with all costs,
including, without limitation, reasonable and documented legal fees and
expenses, of collection, and the Holder shall be entitled to exercise all other
rights and remedies available at law or in equity.

 

(3) MANDATORY MONTHLY PAYMENTS. Beginning on March 1, 2019 and continuing on the
1st of every consecutive calendar month, the Company shall make a cash payment
in the amount of $20,000.00 to the Holder (the “Monthly Payment”), which Monthly
Payment shall represent a repayment of Principal. If the 1st of any calendar
month is not a business day, then the Company shall make the Monthly Payment on
the next business day.

 

 

 

 

(4) REISSUANCE OF THIS NOTE.

 

(a) Assignability. The Company may not assign this Note. This Note will be
binding upon the Company and its successors and will inure to the benefit of the
Holder and its successors and assigns and may be assigned by the Holder with the
Company’s approval.

 

(b) Lost, Stolen or Mutilated Note. Upon receipt by the Company of evidence
reasonably satisfactory to the Company of the loss, theft, destruction or
mutilation of this Note, and, in the case of loss, theft or destruction, of any
indemnification undertaking by the Holder to the Company in customary form and,
in the case of mutilation, upon surrender and cancellation of this Note, the
Company shall execute and deliver to the Holder a new Note representing the
outstanding Principal.

 

(5) NOTICES. Any notices, consents, waivers or other communications required or
permitted to be given under the terms hereof must be in writing and will be
deemed to have been delivered: (i) upon receipt, when delivered personally; (ii)
upon receipt, when sent by facsimile (provided confirmation of transmission is
mechanically or electronically generated and kept on file by the sending party)
(iii) upon receipt, when sent by email; or (iv) one (1) Business Day after
deposit with a nationally recognized overnight delivery service, in each case
properly addressed to the party to receive the same. The addresses and facsimile
numbers for such communications shall be those set forth in the communications
and documents that each party has provided the other immediately preceding the
issuance of this Note or at such other address and/or facsimile number and/or to
the attention of such other person as the recipient party has specified by
written notice given to each other party three (3) Business Days prior to the
effectiveness of such change. Written confirmation of receipt (i) given by the
recipient of such notice, consent, waiver or other communication, (ii)
mechanically or electronically generated by the sender’s facsimile machine
containing the time, date, recipient facsimile number and an image of the first
page of such transmission or (iii) provided by a nationally recognized overnight
delivery service, shall be rebuttable evidence of personal service, receipt by
facsimile or receipt from a nationally recognized overnight delivery service in
accordance with clause (i), (ii) or (iii) above, respectively.

 

The addresses for such communications shall be:

 

If to the Company, to:

 

MGT Capital Investments, Inc.

512 S. Mangum Street — Suite 408

Durham, NC 27701

Attn: Robert Lowrey

Email: rlowrey@mgtci.com

 

If to the Holder:

 

(6) APPLICABLE LAW AND VENUE. This Note shall be governed by and construed in
accordance with the laws of the State of New York, without giving effect to
conflicts of laws thereof. Any action brought by either party against the other
concerning the transactions contemplated by this Agreement shall be brought only
in the state courts of New York or in the federal courts located in the city and
county of New York, in the State of New York. Both parties and the individuals
signing this Agreement agree to submit to the jurisdiction of such courts.

 

(a) WAIVER. Any waiver by the Holder of a breach of any provision of this Note
shall not operate as or be construed to be a waiver of any other breach of such
provision or of any breach of any other provision of this Note. The failure of
the Holder to insist upon strict adherence to any term of this Note on one or
more occasions shall not be considered a waiver or deprive that party of the
right thereafter to insist upon strict adherence to that term or any other term
of this Note. Any waiver must be in writing.

 

Remainder of Page Intentionally Blank

 

Signature page follows

 

 

 

 

IN WITNESS WHEREOF, the Company has caused this Promissory Note to be duly
executed by a duly authorized officer as of the date set forth above.

 

  COMPANY:       MGT Capital Investments, Inc.         By:     Name: Robert
Lowrey   Title: Chief Financial Officer

 

Signature Page to Promissory Note

 



 

 



 

EXHIBIT B

 

CERTIFICATE OF DESIGNATION

 

 

 

 

CERTIFICATE OF DESIGNATION OF
12% SERIES B PREFERRED STOCK OF
MGT CAPITAL INVESTMENTS, INC.

 

MGT Capital Investments, Inc., a corporation organized and existing under the
General Corporation Law of the State of Delaware (the “Company”), DOES HEREBY
CERTIFY:

 

That, pursuant to authority vested in the Board of Directors of the Company by
its Restated Certificate of Incorporation, and pursuant to the provisions of
Section 151 of the General Corporation Law of the State of Delaware (the
“DGCL”), the Board of Directors of the Company has adopted the following
resolution providing for the issuance of a series of Preferred Stock:

 

RESOLVED, that pursuant to the authority expressly granted in the Board of
Directors of the Company by the Restated Certificate of Incorporation of the
Company, a series of Preferred Stock, par value $0.001 per share, of the Company
be, and it hereby is, created, and that the designation and amount thereof and
the powers, designations, preferences and relative, participating, optional and
other special rights of the shares of such series, and the qualifications,
limitations or restrictions thereof are as follows:

 

1. Designation and Number of Shares. There shall hereby be created and
established by this Certificate of Designation (this “Certificate of
Designation”) a series of preferred stock of the Company designated as “12%
Series B Preferred Stock” (the “Preferred Shares”). The authorized number of
Preferred Shares shall be 10,000 shares. Each Preferred Share shall have $0.001
par value.

 

2. Ranking. With respect to the payment of dividends and distribution of amounts
of the Company’s net assets upon a dissolution, liquidation or winding up of the
Company, the Series B Preferred ranks senior to the Common Stock and any other
class or series of the Company’s stock over which the Series B Preferred has
preference or priority in the payment of dividends or in the distribution of
assets on liquidation, as the case may be, to which is referred to herein as
“Junior Stock”, equally with any other class or series of Company stock that
ranks on a par with the Series B Preferred in the payment of dividends or in the
distribution of assets on liquidation, as the case may be, which is referred to
herein as “Parity Stock,” and junior, in all matters expressly provided, to any
class or series of Preferred Stock specifically ranking by its terms senior to
the Series B Preferred in the payment of dividends or in the distribution of
assets on liquidation, as the case may be, which is referred to herein as
“Senior Stock”.

 

3. Dividends. From and after the date of issuance of any Preferred Shares (the
“Initial Issuance Date”), each holder of a Preferred Share (each, a “Holder”
and, collectively, the “Holders”) shall be entitled to receive, when, as and if
declared by the Board of Directors of the Company, out of funds legally
available for such purpose, dividends (“Dividends”) in cash at the rate of 12%
of the Stated Value per annum on each of the Preferred Share, paid quarterly in
arrears. Such dividends shall be cumulative and shall accrue without interest
from the date of issuance of the respective share of Preferred Shares.

 

4. Voting Rights. Except as otherwise expressly required by law, each Holder
shall be entitled to vote on all matters submitted to stockholders of the
Company and shall be entitled to 55,000 votes for each Preferred Share owned at
the record date for the determination of stockholders entitled to vote on such
matter or, if no such record date is established, at the date such vote is taken
or any written consent of stockholders is solicited. Except as otherwise
required by law, the Holders shall vote together with the holders of Common
Stock on all matters and shall not vote as a separate class.

 

 

 

 

5. Liquidation, Dissolution, Winding-Up. In the event of a Liquidation Event,
following any required payments to holders of any shares of Senior Stock, the
Holder shall be entitled to receive, for each Preferred Share, the Stated Value
in cash out of the assets of the Company, whether from capital or from earnings
available for distribution to its stockholders, which payment shall be made
equally with any payments to be made to holders of any shares of Parity Stock,
before any amount shall be paid to the holders of any of shares of Junior Stock.

 

6. Optional Redemption by Company. At any time after the Initial Issuance Date,
the Company may offer to buy, and the Holder shall be required to sell, any
Preferred Shares at the Stated Value, plus any accrued but unpaid dividends.

 

7. Optional Redemption by Holder. At any time after the one year anniversary of
the Initial Issuance Date, the Holder may offer to sell, and the Company shall
be required to buy, any Preferred Shares at one-half of the Stated Value, plus
any accrued but unpaid dividends.

 

8. Conversion. The Preferred Shares are not convertible in to shares of Common
Stock.

 

9. Non-transferable. Neither the Preferred Shares nor an rights, powers,
preferences or privileges thereunder shall be transferable, in whole or in part,
without the consent of the Company.

 

10. Lost or Stolen Certificates. Upon receipt by the Company of evidence
reasonably satisfactory to the Company of the loss, theft, destruction or
mutilation of any certificates representing Preferred Shares (as to which a
written certification and the indemnification contemplated below shall suffice
as such evidence), and, in the case of loss, theft or destruction, of an
indemnification undertaking by the applicable Holder to the Company in customary
and reasonable form and, in the case of mutilation, upon surrender and
cancellation of the certificate(s), the Company shall execute and deliver new
certificate(s) of like tenor and date.

 

11. Remedies, Characterizations, Other Obligations, Breaches and Injunctive
Relief. The remedies provided in this Certificate of Designation shall be
cumulative and in addition to all other remedies available under this
Certificate of Designation and any other remedies as shall be available to the
holder of Preferred Shares, at law or in equity (including a decree of specific
performance and/or other injunctive relief), and no remedy contained herein
shall be deemed a waiver of compliance with the provisions giving rise to such
remedy. Nothing herein shall limit any Holder’s right to pursue actual and
consequential damages for any failure by the Company to comply with the terms of
this Certificate of Designation. The Company covenants to each Holder that there
shall be no characterization concerning this instrument other than as expressly
provided herein. Amounts set forth or provided for herein with respect to
payments, conversion and the like (and the computation thereof) shall be the
amounts to be received by a Holder and shall not, except as expressly provided
herein, be subject to any other obligation of the Company (or the performance
thereof). The Company acknowledges that a breach by it of its obligations
hereunder will cause irreparable harm to the Holders and that the remedy at law
for any such breach may be inadequate. The Company therefore agrees that, in the
event of any such breach or threatened breach, each Holder shall be entitled, in
addition to all other available remedies, to seek an injunction restraining any
such breach or any such threatened breach, without the necessity of showing
economic loss and without any bond or other security being required. The Company
shall provide all information and documentation to a Holder that is reasonably
requested by such Holder to enable such Holder to confirm the Company’s
compliance with the terms and conditions of this Certificate of Designation.

 

 

 

 

12. Noncircumvention. The Company hereby covenants and agrees that the Company
will not, by amendment of its Certificate of Incorporation, bylaws or through
any reorganization, transfer of assets, consolidation, merger, scheme of
arrangement, dissolution, issue or sale of securities, or any other voluntary
action, avoid or seek to avoid the observance or performance of any of the terms
of this Certificate of Designation, and will at all times in good faith carry
out all of the provisions of this Certificate of Designation and take all action
as may be required to protect the rights of the Holders.

 

13. Failure or Indulgence Not Waiver. No failure or delay on the part of a
Holder in the exercise of any power, right or privilege hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise of any such power,
right or privilege preclude other or further exercise thereof or of any other
right, power or privilege. No waiver shall be effective unless it is in writing
and signed by an authorized representative of the waiving party. This
Certificate of Designation shall be deemed to be jointly drafted by the Company
and all Holders and shall not be construed against any Person as the drafter
hereof.

 

14. Notices. The Company shall provide each Holder of Preferred Shares with
prompt written notice of all actions taken pursuant to the terms of this
Certificate of Designation, including in reasonable detail a description of such
action and the reason therefor.

 

15. Preferred Shares Register. The Company shall maintain at its principal
executive offices (or such other office or agency of the Company as it may
designate and provide notice to the Holders thereof), a register for the
Preferred Shares, in which the Company shall record the name, address and
facsimile number of the Persons in whose name the Preferred Shares have been
issued, as well as the name, address, facsimile number and tax identification
number of each transferee. The Company may treat the Person in whose name any
Preferred Shares is registered on the register as the owner and holder thereof
for all purposes, notwithstanding any notice to the contrary, but in all events
recognizing any properly made transfers.

 

16. Stockholder Matters; Amendment.

 

(a) Stockholder Matters. Any stockholder action, approval or consent required,
desired or otherwise sought by the Company pursuant to the DGCL, the Certificate
of Incorporation, this Certificate of Designation or otherwise with respect to
the issuance of Preferred Shares may be effected by written consent of the
Company’s stockholders or at a duly called meeting of the Company’s
stockholders, all in accordance with the applicable rules and regulations of the
DGCL. This provision is intended to comply with the applicable sections of the
DGCL permitting stockholder action, approval and consent affected by written
consent in lieu of a meeting.

 

(b) Amendment. This Certificate of Designation or any provision hereof may be
amended by obtaining the affirmative vote at a meeting duly called for such
purpose, or written consent without a meeting in accordance with the DGCL, of
the Required Holders, voting separate as a single class, and with such other
stockholder approval, if any, as may then be required pursuant to the DGCL and
the Certificate of Incorporation.

 

 

 

 

17. Certain Defined Terms. For purposes of this Certificate of Designation, the
following terms shall have the following meanings:

 

(a) “Common Stock” means (i) the Company’s shares of common stock, par value
$0.001 per share, and (ii) any capital stock into which such common stock shall
have been changed or any share capital resulting from a reclassification of such
common stock.

 

(b) “Liquidation Event” means, whether in a single transaction or series of
transactions, the voluntary or involuntary liquidation, dissolution or
winding-up of the Company or such subsidiaries the assets of which constitute
all or substantially all of the assets of the business of the Company and its
subsidiaries, taken as a whole.

 

(c) “Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization, any other
entity or a government or any department or agency thereof.

 

(d) “Stated Value” shall mean $120 per share, subject to adjustment for stock
splits, stock dividends, recapitalizations, reorganizations, reclassifications,
combinations, subdivisions or other similar events occurring after the Initial
Issuance Date with respect to the Preferred Shares.

 

(e) “Unpaid Dividend Amount” means, as of the applicable date of determination,
with respect to each Preferred Share, all accrued and unpaid Dividends on such
Preferred Share.

 

18. Miscellaneous.

 

(a) The headings herein are for convenience only, do not constitute a part of
this Certificate of Designation and shall not be deemed to limit or affect any
of the provisions hereof.

 

(b) No provision of this Certificate of Designations may be amended, except in a
written instrument signed by the Company and the holders of at least a majority
of the outstanding Preferred Shares (the “Required Holders”). Any of the rights
of the Holders set forth herein may be waived by the affirmative vote or by
written consent of the Required Holders, except that each Holder may waive its
own rights as provided in this Certificate of Designation. No waiver of any
default with respect to any provision, condition or requirement of this
Certificate of Designation shall be deemed to be a continuing waiver in the
future or a waiver of any subsequent default or a waiver of any other provision,
condition or requirement hereof, nor shall any delay or omission of either party
to exercise any right hereunder in any manner impair the exercise of any such
right.

 

* * * * *

 

 

 

 

IN WITNESS WHEREOF, the Corporation has caused this Certificate of Designation
of 12% Series B Preferred Stock of MGT Capital Investments, Inc. to be signed by
its Chief Executive Officer on this [___] day of January, 2019.

 

  MGT CAPITAL INVESTMENTS, INC.         By:                     Name:     Title:
 

 

 

 

 

